Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-11, 13, and 15-19, as well as the species election of anti-CD96 antibodies mAb1v7, mAb1v7NGS8, mAb1v7NGS9, mAb1v7NGS10, and mAb1v7NGS11, in the reply filed on 10/12/2021 is acknowledged.

Claims 1-11, and 13-20 are pending.
Claims 14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.
	Claims 1-11, 13, and 15-19 are under examination on the merits

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11, 13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 1 is drawn to an anti-CD96 comprising one of numerous heavy chain CDR1 sequences, one of one of numerous heavy chain CDR2 sequences, one of numerous heavy chain CDR3 sequences, one of numerous light chain CDR1 sequences, one of numerous light chain CDR2 sequences, and one of numerous light chain CDR3 sequences. Therefore the claims encompass a vast genus of anti-CD96 antibodies comprising numerous combinations of heavy and light chain CDR 1-3 amino acid sequences. Following a review of the specification, it appears that Applicant has disclosed at least five species of anti-CD96 antibodies that comprise 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed numerous species within the genus claimed. However given the substantial antibody structure variation 
Furthermore Applicant has not disclosed relevant, identifying characteristics of heavy and light chain CDR combinations that confer upon an antigen-binding domain the ability to bind CD96, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind any particular antigen. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind a particular antigen which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which sets of six heavy and light chain CDR 1-3 amino acid sequences from the recited heavy and light chain CDR 1-3 amino acid sequences should be combined to yield an antigen-binding region that is capable of binding CD96.
Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly absent empirical determination, one skilled in the art would be unable to predict or envision which CDR residues of the heavy and light chains of claims 4-8 could be changed such that the resultant variant CDR residues form an antigen-binding site capable of binding CD96. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid 
Although screening techniques can be used to isolate heavy and light chain CDR 1-3 amino acid sequence combinations that yield an antigen-binding domain that is capable of binding an CD96, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Claim 9 is included in the rejection of the claims under 35 U.S.C. 112(a), because even if one skilled in the art could envision which of the heavy and light chain CDRs of claim 1 may be paired to arrive at antigen-binding domains capable of binding CD96, absent empirical determination, one skilled in the art would be unable to envision which of said antigen-binding domains capable of binding CD96 also meet the functional limitations of claim 9.
With respect to claims 10, 15, and 16, these claims recite an anti-CD96 antibody that binds a particular epitope. Applicant’s attention is directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, Applicant has recited an anti-CD96 antibody that binds a particular epitope, such as an epitope comprised within the instant SEQ ID NO: 5 or the epitope bound by the Nk92.39 antibody. Based upon the Memo, it is submitted that adequate description of an antigen (or epitope) bound by the claimed anti-CD96 antibody is not sufficient to adequately describe the genus of anti-CD96 antibodies that bind said antigen (or epitope). Adequate description of an antigen to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen. Furthermore as indicated above, the USPTO 
To conclude given the lack of particularity with which the claimed anti-CD96 antibodies are described in the specification, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus claimed. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112(a).
	Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by amending the claims to recite one or more anti-CD96 antibodies that have a specific heavy chain CDR1 sequence, a specific heavy chain CDR2 sequence, a specific heavy chain CDR3 sequence, a specific light chain CDR1 sequence, a specific light chain CDR2 sequence, and a specific light chain CDR3 sequence, such as the elected anti-CD96 antibodies mAb1v7, mAb1v7NGS8, mAb1v7NGS9, mAb1v7NGS10, and mAb1v7NGS11.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NELSON B MOSELEY II/Examiner, Art Unit 1642